The opinion of the Court was delivered by
Gibson, C. J.
The words of the proviso no more exclude the half blood from the succession to an ancestral estate, than they exclude it from the succession to a purchased one; and indeed any exclusion .of a brother or sister, would be so unnatural and impolitic, that we ought not to suppose it to have been intended, by any thing less than express enactment or irresistible implication. What is there to raise an implication here? The proviso follows close upon a section in w’hich provision is made for the half blood in broad and .general terms; and had it been intended to restrain it to purchased estates, it would have been easy, and more in the ordinary course of expression, to say so explicitly. In default of issue, *480and of brothers and sisters of the whole blood, it is said, “ the real estates of such intestate shall descend to, and be vested in, the brothers and- sisters of the half blood of the intestate, and their issue in like manner respectively as is herein provided for brothers and sisters of the whole blood, and their issue.” The word “ blood”'in the proviso, is also used generally; and to apply it in the limited sense ascribed to it, would deprive the half blood of much the greater part of the benefit precedently extended to it, “ Provided,” it is said, “ that no person who is not of the blood of the ancestor, or. other relations from whom the estate descended, shall, in any of the cases before mentioned, take any estatd of inheritance therein and hence an argument that the generality of the provision for the half blood, must, to avoid repugnance, be restrained by the proviso to purchased estates, in order to det the latter operate on ancestral estates, for which it is supposed to have been intended. That it was not intended particularly for the point before us, but for all the previous provisions of the statute, whether in favour of the half or the whole blood, is clear from the fact that disqualification for want of inheritable blood, it was supposed, might sometimes occur “in any of the cases before mentioned.” Independently of that, the very reason of the provision, for the half blood, must lead us to believe that no distinction was contemplated betwixt estates which had been acquired by purchase, and those which had been acquired by descent; for if a half blood brother is of the intestate’s blood at all, he is necessarily of the blood of their common ancestor; and if he is not of the blood of the intestate, whyis he^ allowed to derive even a purchased estate from him in preference to-those who, though more remote, are thought to be of the ancestor’s blood in a double aspect'! Though a descent from a brother to a brother, is what is called an immediate one, their consanguinity is traceable only through a common anpestor; and if demi-kindred, thus established, may make out the claimant to be of the ancestor’s blood for one purpose, it is past my power to comprehend why it may not do so,for another. Neither do I apprehend what is meant by being of the whole blood of the ancestor; and the word blood is used in reference to him alone: or how a half-brother can be of less than the whole blood of a parent who stood as near to him in consanguinity, as to the intestate. Were it used in reference to the intestate in the sense ascribed to it, the. half blood could not take at all, and the entire provision made for it, would be frustrated by the utter repugnance of the proviso. On failure of the half blood, the distinction attempted, would give an ancestral estate to the public in place of a brother or sister.standing nearer in affection to the intestate than all the world beside, Such a consequence would shock the common sense of every .man in the community. In providing for an intestacy, it is the business of the legislator to consult the presumptive intent of the intestate, and to do for him what, it *481may be supposed, he was prevented by disability, or the suddenness of death, from doing for himself; and who can believe he would, in this case, have cut off his sisters 1 No one would suppose him to have been such a monster. In like manner, it is the duty of the judge, in the interpretation of doubtful phrases, to be guided by the same presumptive intent, especially when it may be done without wresting the words from their natural or technical meaning. Now that the word “blood,”-in its technical and in its natural sense, includes the half blood, and that it has always been used to that intent in statutes and the common law, was shown by Mr. Justice Story in Gardner v. Collins, (2 Peters, 87;) and that it is to be applied in that sense to an ancestral estate under the statute of New Jersey, was held in Den v. Jones, (2 Halst. 340.) If then there is no difference, in this respect, betwixt such an estate and one acquired by purchase, what, it may be asked, was intended by the declaration in our proviso- that none shall inherit but they who are of the blood of the ancestor 1 Obviously to prevent an estate accu-. mulated by one family from being drawn out of it by a half blood link into a family of strangers. Thus, two distinct families whose surviving parents have intermarried and procreated an intermediate one, are not of each other’s blood, though the intermediate family is of the blood of both, and may, in the circumstances specified in the statute, inherit an estate from a member of either of them; but on a failure of the intermediate blood, in its turn, the proviso would come in to turn the estate back into the family from which it came, instead of suffering it to pass to the half blood collaterals on the other side; and this it would do by requiring them to show, what they could not, privity in blood with the parent from which it started, and a consequent capacity to inherit from him. The proviso may operate, also, where there are only two sets of children; for instance to preyent an estate from being transmitted through the same medium to a step-child. But even were the true interpretation different from the one I have been establishing, it would be sufficient for the case at bar that the estate is in truth, not ancestral ; for though there had been a descent, it had been from a brother to a brother; who, and not the purchaser, is the propositus : consequently there had been no descent from an' ancestor. With each of those brothers, these sisters stood'exactly in the same consanguinity ; and were they unqualified to inherit from the proposi-tus, it is not easy to determine how they could have inherited from the other, had the propositus died before him. Did we choose to put the decision on that ground, the very foundation of the argument would fail; but we put it on a broader basis, holding, as we do without qualification, that the half blood may inherit an ancestral estate, whenever it is also of the'inheritable.blood of the ancestor.
The judgment below is reversed; and judgment here in favour of the defendants below, for the tract of one hundred and ten acres, the *482part of the property in dispute, the tract of twenty-five acres, and the moiety of the ninety acre tract, and in favour of the plaintiffs below for the other moiety of the said ninety acre tract.
Judgment accordingly.